 

Exhibit 10.3

 

AMENDMENT NUMBER ONE TO CREDIT AGREEMENT AND CONSENT

 

THIS AMENDMENT NUMBER ONE TO CREDIT AGREEMENT AND CONSENT (this “Amendment”),
dated as of August 12, 2015, is entered into by and among, on the one hand, the
lenders identified on the signature pages hereof (such lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
each individually as a “Lender” and, collectively, as the “Lenders”), CITY
NATIONAL BANK, a national banking association, as the administrative agent (in
such capacity, together with any successor thereto, “Administrative Agent”) and
collateral agent (in such capacity, together with any successor thereto,
“Collateral Agent”), and, on the other hand, MEDLEY LLC, a Delaware limited
liability company (“Borrower”), and in light of the following:

 

WITNESSETH

 

WHEREAS, Borrower, Lenders and Agents are parties to that certain Credit
Agreement, dated as of August 19, 2014 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, Borrower has informed Agents and the Lenders that Medley Capital LLC
(“Subject Medley Entity”) acts as administrative agent under certain credit
facilities to which it is a party, and (b) in connection with the foregoing,
opened a Deposit Account (as defined in the Guarantee and Collateral Agreement)
for its administrative agency functions (the “Subject Medley Entity Deposit
Account”);

 

WHEREAS, Borrower has requested that the Lenders agree that the Subject Medley
Entity Deposit Account shall not be required to be subject to requirements set
forth in the Loan Documents regarding delivery of Account Control Agreements for
Deposit Accounts;

 

WHEREAS, Borrower has informed Agents and the Lenders that it intends to buy
back up to $5,000,000 of Securities from Medley Management Inc. (the “Subject
LLC Buy Back”);

 

WHEREAS, Borrower has requested that the Lenders consent to the Subject LLC Buy
Back;

 

WHEREAS, Borrower has also requested that Agents and the Lenders make certain
amendments to the Credit Agreement; and

 

WHEREAS, upon the terms and conditions set forth herein, Agents and the Lenders
are willing to provide such consents and to agree to such amendments to the
Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.          Defined Terms. Initially capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

 

2.Amendments to the Credit Agreement.

 

(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definition of “Reporting Group” in proper alphabetical order:

 

 1 

 

 

“Reporting Group” shall mean Medley Management Inc. and its subsidiaries.

 

(b)Sections 5.04(a) through 5.04(c) of the Credit Agreement are hereby amended
and modified in their entirety as follows:

 

(a)          within 120 days after the end of each fiscal year, an annual report
containing a consolidated (and, with respect to the Consolidated Funds,
consolidating) balance sheet and related statements of operations, changes in
equity and cash flows of the Reporting Group and their subsidiaries as of the
end of such fiscal year and the results of its operations and the operations of
its applicable subsidiaries during such year, together with comparative figures
for the immediately preceding fiscal year, all of which shall be accompanied by
a report and an opinion that is unqualified (except as set forth below), and
prepared in accordance with GAAP of McGladrey LLP or other independent public
accountants of national recognized standing and accompanied by an opinion of
such accountants (which opinion shall be without (i) a “going concern” or like
qualification or exception, (ii) any qualification or exception as to the scope
of such audit or (iii) any qualification that relates to the treatment of
classification of any item and that, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 6.10) to the
effect that such consolidated and combined (and, with respect to the
Consolidated Funds, consolidating) financial statements fairly present the
financial condition and results of operations of the Reporting Group and their
subsidiaries;

 

(b)          within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, the consolidated (and, with
respect to the Consolidated Funds, consolidating) balance sheet and related
statements of operations, changes in equity and cash flows of the Reporting
Group and their subsidiaries as of the end of such fiscal quarter and the
results of its operations and the operations of its applicable subsidiaries
during such fiscal quarter and the then elapsed portion of such fiscal year, and
comparative figures for the same periods in the immediately preceding fiscal
year, all certified by one of its Financial Officers as fairly presenting the
financial condition and results of operations of the Reporting Group and their
subsidiaries, subject to normal year end audit adjustments;

 

(c)          concurrently with any delivery of financial statements under
paragraph (a) or (b) above, (i) a certificate of a Financial Officer of the
Borrower, in the form of Exhibit F, (x) certifying that no Event of Default or
Default has occurred or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (y) setting forth computations in
reasonable detail reasonably satisfactory to the Administrative Agent
demonstrating compliance with the covenant contained in Section 6.10, and (z)
setting forth the calculation and uses of the Available Amount (and each of the
components thereof) for the fiscal period then ended, and (ii) a certificate of
a Financial Officer of the Borrower attaching a schedule which shows any
material differences between the consolidated financial condition and results of
operations of the Reporting Group and their subsidiaries and the combined
financial condition and results of operations of the Loan Parties;

 

(c)Section 6.01 of the Credit Agreement is hereby amended by (i) deleting the
“and” at the end of clause (m) thereof, (ii) replacing the “.” at the end of
clause (n) thereof with “; and”, and (iii) adding the following new clause (o)
at the end thereof:

 

 2 

 

 

(o)          Indebtedness in respect of letters of credit in an aggregate
undrawn amount not to exceed $1,900,000 issued as one or more security deposits
for leased premises of the Loan Parties.

 

(d)Section 6.02 of the Credit Agreement is hereby amended by (i) deleting the
“and” at the end of clause (o) thereof, (ii) replacing the “.” at the end of
clause (p) thereof with “; and”, and (iii) adding the following new clause (q)
at the end thereof:

 

(q)          deposits of cash or certificates of deposit securing Indebtedness
permitted under Section 6.01(o).

 

3.Consents.

 

(a)Section 4.04(b) of the Guarantee and Collateral Agreement and the other
provisions of the other Loan Documents to the contrary notwithstanding, subject
to the satisfaction of the conditions precedent set forth in Section 4 below,
the undersigned Lenders hereby agree that, effective as of June 30, 2015, the
Subject Medley Entity Deposit Account shall not be required to be subject to an
Account Control Agreement for so long as (i) such Deposit Account is used solely
and exclusively for the Subject Medley Entity’s administrative agency functions,
(ii) funds and other assets of the Subject Medley Entity that do not arise from
its administrative agency functions are not deposited in the Subject Medley
Entity Deposit Account, and (iii) such Deposit Account is not subject to an
Account Control Agreement in favor of the Term Loan Collateral Agent; provided
that, the Loan Parties covenant and agree that any funds in the Subject Medley
Entity Deposit Account that constitute fees, expenses, interest, principal
payments or other income for the account of any Loan Party shall be transferred
by wire to a Deposit Account that is subject to an Account Control Agreement
within 2 Business Days of deposit thereof in the Subject Medley Entity Deposit
Account. Any breach by the Loan Parties of the covenant contained in the
foregoing proviso shall constitute an immediate Event of Default.

 

(b)The provisions of the Credit Agreement and the other Loan Documents to the
contrary notwithstanding, subject to the satisfaction of the conditions
precedent set forth in Section 4 below, the undersigned Lenders hereby consent
to the Subject LLC Buy Back so long as consummated on or before August 12, 2015
and so long as no Event of Default has occurred and is continuing or would
result from the consummation of the Subject LLC Buy Back.

 

4.          Conditions Precedent to Amendment. The satisfaction (or waiver in
writing by Agents) of each of the following shall constitute conditions
precedent to the effectiveness of the Amendment:

 

(a)          Agents shall have received this Amendment, duly executed and
delivered by the parties hereto, and the same shall be in full force and effect.

 

(b)          Agents shall have received a reaffirmation and consent
substantially in the form attached hereto as Exhibit A, duly executed and
delivered by each Guarantor which shall be in full force and effect.

 

(c)          Agents shall have received an amendment to the Term Loan Credit
Agreement, duly executed and delivered by the parties thereto and in form and
substance reasonably satisfactory to Agents.

 

 3 

 

 

(d)          After giving effect to this Amendment, the representations and
warranties herein and in the Credit Agreement and the other Loan Documents shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that are
already qualified or modified by materiality in the text thereof) on and as of
the date hereof as though made on and as of such date (except to the extent that
such representations and warranties relate solely to an earlier date).

 

(e)          There is no action, suit, proceeding, or arbitration (irrespective
of whether purportedly on behalf of any Loan Party or any of its subsidiaries)
at law or in equity, or before or by any federal, state, municipal, or other
governmental department, commission, board, bureau, agency, or instrumentality,
domestic or foreign, pending or, to the actual knowledge of Borrower, threatened
in writing against or affecting any Loan Party or any of its subsidiaries, that
could reasonably be expected to have a Material Adverse Effect on any Loan Party
or any of its subsidiaries, or could reasonably be expected to materially and
adversely affect such Person’s ability to perform its obligations under the Loan
Documents to which it is a party (including Borrower’s ability to repay any or
all of the Loans when due).

 

(f)          After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing or shall result from the
consummation of the transactions contemplated herein.

 

(g)          All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall have been delivered, executed,
or recorded and shall be in form and substance reasonably satisfactory to Agent.

 

5.          Representations and Warranties. Borrower hereby represents and
warrants to Agent as follows:

 

(a)          Each Loan Party is duly organized and validly existing, in good
standing under the laws of the State of its formation and is duly qualified to
conduct business in all jurisdictions where its failure to do so could
reasonably be expected to have a Material Adverse Effect on such Person.

 

(b)          Borrower has all requisite power to execute and deliver this
Amendment and the other Loan Documents to which it is a party, and to borrow the
sums provided for in the Credit Agreement. Each Loan Party has all governmental
licenses, authorizations, consents, and approvals necessary to own and operate
its Assets and to carry on its businesses as now conducted and as proposed to be
conducted, other than licenses, authorizations, consents, and approvals that are
not currently required or the failure to obtain which could not reasonably be
expected to have a Material Adverse Effect. The execution, delivery, and
performance by Borrower of this Amendment and the other Loan Documents have been
duly authorized by Borrower and all necessary action in respect thereof has been
taken, and the execution, delivery, and performance thereof do not require any
consent or approval of any other Person that has not been obtained.

 

(c)          The execution, delivery, and performance by Borrower of this
Amendment and the other Loan Documents to which it is or will be a party, do not
and will not: (i) violate (A) any provision of any federal (including the
Exchange Act), state, or local law, rule, or regulation (including Regulations
T, U, and X of the Federal Reserve Board) binding on any Loan Party, (B) any
order of any domestic governmental authority, court, arbitration board, or
tribunal binding on any Loan Party, or (C) the Organizational Documents of any
Loan Party, or (ii) contravene any provisions of, result in a breach of,
constitute (with the giving of notice or the lapse of time) a default under, or
result in the creation of any Lien (other than a Permitted Lien) upon any of the
Assets of any Loan Party pursuant to, any contractual obligation of such Loan
Party, or (iii) require termination of any contractual obligation of any Loan
Party, or (iv) constitute a tortious interference with any contractual
obligation of any Loan Party.

 

 4 

 

 

(d)          Other than such as may have previously been obtained, filed, or
given, as applicable, no consent, license, permit, approval, or authorization
of, exemption by, notice to, report to or registration, filing, or declaration
with, any governmental authority or agency is required in connection with the
execution, delivery, and performance by the Loan Parties of this Amendment or
the Loan Documents.

 

(e)          This Amendment and the other Loan Documents to which Borrower is a
party, when executed and delivered by Borrower, will constitute, the legal,
valid, and binding obligations of Borrower, enforceable against Borrower in
accordance with their respective terms, except as the enforceability hereof or
thereof may be affected by: (i) bankruptcy, insolvency, reorganization,
moratorium, or other similar laws affecting the enforcement of creditors’ rights
generally, and (ii) the limitation of certain remedies by certain equitable
principles of general applicability.

 

(f)          No litigation, inquiry, other action or proceeding (governmental or
otherwise), or injunction or other restraining order shall be pending or overtly
threatened in writing that could reasonably be expected to have: (i) a material
adverse effect on any Loan Party’s ability to repay the Obligations or (ii) a
Material Adverse Effect on any Loan Party

 

(g)          No Default or Event of Default has occurred and is continuing as of
the date of the effectiveness of this Amendment.

 

(h)          No event or development has occurred as of the date of the
effectiveness of this Amendment which could reasonably be expected to result in
a Material Adverse Effect with respect to any Loan Party.

 

(i)          The representations and warranties set forth in this Amendment, in
the Credit Agreement, as amended by this Amendment and after giving effect to
this Amendment, and the other Loan Documents to which Borrower is a party are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date).

 

(j)          This Amendment has been entered into without force or duress, of
the free will of Borrower, and the decision of Borrower to enter into this
Amendment is a fully informed decision and such Person is aware of all legal and
other ramifications of each decision.

 

(k)          It has read and understands this Amendment, has consulted with and
been represented by independent legal counsel of its own choosing in
negotiations for and the preparation of this Amendment, has read this Amendment
in full and final form, and has been advised by its counsel of its rights and
obligations hereunder.

 

6.          APPLICABLE LAW; WAIVER OF JURY TRIAL; JURISDICTION. THIS AMENDMENT
SHALL BE SUBJECT TO THE PROVISIONS REGARDING APPLICABLE LAW, WAIVER OF JURY
TRIAL AND JURISDICTION SET FORTH IN SECTIONS 9.07, 9.11, and 9.15 OF THE CREDIT
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

 

 5 

 

 

7.          Amendments. This Amendment cannot be altered, amended, changed or
modified in any respect or particular unless each such alteration, amendment,
change or modification shall have been agreed to by each of the parties and
reduced to writing in its entirety and signed and delivered by each party.

 

8.          Counterpart Execution. This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Amendment but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Amendment.

 

9.          Effect on Loan Documents.

 

(a)          The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of any Agent or any Lender under the Credit Agreement or any other
Loan Document. Except for the amendments to the Credit Agreement expressly set
forth herein, the Credit Agreement and other Loan Documents shall remain
unchanged and in full force and effect. The consents and modifications set forth
herein are limited to the specifics hereof (including facts or occurrences on
which the same are based), shall not apply with respect to any facts or
occurrences other than those on which the same are based, shall neither excuse
any future non-compliance with the Loan Documents nor operate as a waiver of any
Default or Event of Default, shall not operate as a consent to any further
waiver, consent or amendment or other matter under the Loan Documents, and shall
not be construed as an indication that any future waiver or amendment of
covenants or any other provision of the Credit Agreement will be agreed to, it
being understood that the granting or denying of any waiver or amendment which
may hereafter be requested by Borrower remains in the sole and absolute
discretion of Agents and the Lenders. To the extent that any terms or provisions
of this Amendment conflict with those of the Credit Agreement or the other Loan
Documents, the terms and provisions of this Amendment shall control.

 

(b)          Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof”, or
works of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

 

(c)          To the extent that any terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

 

(d)          This Amendment is a Loan Document.

 

(e)          Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.

 

 6 

 

 

10.         Entire Agreement. This Amendment, and the terms and provisions
hereof, the Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

 

11.         Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

 

12.         Reaffirmation of Obligations. Borrower hereby reaffirms its
obligations under each Loan Document to which it is a party. Borrower hereby
further ratifies and reaffirms the validity and enforceability of all of the
liens and security interests heretofore granted, pursuant to and in connection
with any Loan Document to Collateral Agent, on behalf and for the benefit of
each Lender and Bank Product Provider, as collateral security for the
obligations under the Loan Documents in accordance with their respective terms,
and acknowledges that all of such liens and security interests, and all
collateral heretofore pledged as security for such obligations, continues to be
and remain collateral for such obligations from and after the date hereof.
Borrower hereby further does grant to Collateral Agent, a security interest in
the Collateral (as defined in the Guarantee and Collateral Agreement) in order
to secure all of its present and future Obligations.

 

13.         Ratification. Borrower hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as modified and amended hereby.

 

14.         Severability. In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

[Signature pages follow]

 

 7 

 

 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

  MEDLEY LLC,       A Delaware limited liability company, as Borrower       By:
/s/ Richard T. Allorto     Richard T. Allorto, Jr.     Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDMENT NUMBER ONE TO CREDIT AGREMENT AND CONSENT]

 

 

 

 

  CITY NATIONAL BANK,       a national banking association, as Administrative
Agent, Collateral Agent and as a Lender       By: /s/ Brandon L. Feitelson    
Brandon L. Feitelson, C.F.A.     Senior Vice President

 

[SIGNATURE PAGE TO AMENDMENT NUMBER ONE TO CREDIT AGREEMENT AND CONSENT]

 

 

 

 

EXHIBIT A

 

REAFFIRMATION AND CONSENT

 

Reference is hereby made to that certain AMENDMENT NUMBER ONE TO CREDIT
AGREEMENT AND CONSENT, dated as of August 12, 2015 (the “Amendment”), by and
among MEDLEY LLC, a Delaware limited liability company (“Borrower”), the lenders
identified on the signature pages thereof (such lenders, together with their
respective successors and assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), and CITY NATIONAL BANK, a
national banking association (“CNB”), as administrative agent and collateral
agent for the Lenders and the Bank Product Providers (in such capacity, together
with its successors and assigns in such capacity, “Agent”). All initially
capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in that certain Credit Agreement dated as of August
14, 2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement ”), by and Among Borrower, the Lenders and Agents.
The undersigned Guarantors each hereby (a) represents and warrants to Agent that
the execution, delivery, and performance of this Reaffirmation and Consent are
within its powers, have been duly authorized by all necessary action, and are
not in contravention of any law, rule, or regulation, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court, or Governmental
Authority, or of the terms of its Organizational Documents, or of any contract
or undertaking to which it is a party or by which any of its properties may be
bound or affected; (b) consents to the amendment of the Credit Agreement and the
consents set forth in the Amendment; (c) acknowledges and reaffirms its
obligations owing to the Agents and the Lenders under any Loan Documents to
which it is a party; (d) reaffirms, acknowledges and agrees that it has granted
to Collateral Agent a perfected security interest in the Collateral in order to
secure all of its present and future Indebtedness under the Loan Documents to
which it is a party; (e) restates, ratifies and reaffirms each and every term
and condition set forth in the Credit Agreement and other Loan Documents to
which it is a party effective as of the date of the Amendment; (f) confirms that
all Indebtedness of the Guarantors evidenced by the Loan Documents to which they
are a party are unconditionally owing by it to Agents and the Lenders, without
offset, defense, withholding, counterclaim or deduction of any kind, nature or
description whatsoever; and (g) agrees that each of the Loan Documents to which
it is a party is and shall remain in full force and effect. Although each of the
undersigned has been informed of the matters set forth herein and has
acknowledged and agreed to same, they each understand that neither any Agent nor
any Lender has any obligation to inform it of such matters in the future or to
seek its acknowledgment or agreement to future amendments, and nothing herein
shall create such a duty. Delivery of an executed counterpart of this
Reaffirmation and Consent by telefacsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Reaffirmation and Consent. Any party delivering an executed
counterpart of this Reaffirmation and Consent by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Reaffirmation and Consent but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Reaffirmation and Consent. This Reaffirmation and Consent
shall be governed by the laws of the State of New York.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

 

  MEDLEY CAPITAL LLC, as Guarantor       By:       Richard T. Allorto, Jr.    
Chief Financial Officer       MOF II MANAGEMENT LLC, as Guarantor       By:    
  Richard T. Allorto, Jr.     Chief Financial Officer       MOF III MANAGEMENT
LLC, as Guarantor       By:       Richard T. Allorto, Jr.     Chief Financial
Officer       MEDLEY SMA ADVISORS LLC, as Guarantor       By:       Richard T.
Allorto, Jr.     Chief Financial Officer       MEDLEY GP HOLDINGS LLC, as
Guarantor       By:       Richard T. Allorto, Jr.     Chief Financial Officer  
    MEDLEY GP LLC, as Guarantor       By:       Richard T. Allorto, Jr.    
Chief Financial Officer

 

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO AMENDMENT NUMBER ONE TO

CREDIT AGREEMENT AND CONSENT]

 



 

 